Pannell, Judge.
Defendant was convicted of several counts of forgery in the first degree, and he appealed to this court. Held:
The factual statement in none of the enumerations of error is supported by the record. A contention not supported by the record will not be considered by this court. John L. Hutcheson &c. Hospital v. Oliver, 120 Ga. App. 547, 548(3) (171 SE2d 649); Jenkins v. Board of Zoning Appeals of City of Columbus, 122 Ga. App. 412, 413(2) (177 SE2d 204).

Judgment affirmed.


Eberhardt, P. J., and Evans, J., concur.